ACCEPTED
                                                                                                                                                         05-15-00759-CV
                                                                                                                                              FIFTH COURT OF APPEALS
Appellate Docket Number:          05-15-00759-CV                                                                                                         DALLAS, TEXAS
                                                                                                                                                    6/19/2015 1:17:04 PM
Appellate Case Style:             Harvey Joe Rhynes, Jr.                                                                                                      LISA MATZ
                                                                                                                                                                  CLERK
                            Vs.
                                  Brenda Joyce Waldon-Rhynes

Companion Case No.:
                                                                                                                                 FILED IN
                                                                                                                          5th COURT OF APPEALS
                                                                                                                              DALLAS, TEXAS
                                                                                                                          6/19/2015 1:17:04 PM
Amended/corrected         statement:                            DOCKETING STATEMENT (Civil)                                     LISA MATZ
                                                                                                                                  Clerk
                                                        Appellate Court: 5th Court of Appeals
                                                   (to be tiled in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                          Il. Appellant Attorney(s)

~   Person       0 Organization        (choose one)                                   ~        Lead Attorney

                                                                                      First Name:          Melanie
First Name:         Harvey                                                            Middle Name:         H.

Middle Name:        Joe                                                               Last Name:           Bugbee

Last Name:          Rhynes                                                            Suffix:

Suffix:   JT.                                                                         Law Firm Name: Humphreys & Peterson Law Firm, PLLC

Pro Se:   0                                                                           Address 1:           5502 Broadway Blvd.
                                                                                      Address 2:

                                                                                      City:                Garland

                                                                                      State:       Texas                      Zip+4:      75043

                                                                                      Telephone:           972-303-4529                ext.

                                                                                      fax:         972-303-1673
                                                                                      Email:       melanie@humphreysandpetersonlawfirm.net

                                                                                      SBN:        03317200

III. Appellee                                                                         IV. Appellee Attorney(s)

~   Person       0 Organization        (choose one)                                   o        Lead Attorney
                                                                                      First Name:

First Name:         Brenda                                                            Middle Name:

Middle Name:        Joyce                                                             Last Name:

Last Name:          Waldon-Rhynes                                                     Suffix:

Suffix:                                                                               Law Firm Name:

Pro Se:   ®                                                                           Address I:
Address l: 3901 Winter Park                                                           Address 2:
Address 1:                                                                            City:
City:           Baleh Springs                                                         State:       Texas                      Zip+4:
State:    Texas                            Zip-fA:      75180                         Telephone:                                       ext.
Telephone:                                  ext.                                      fax:
Fax:                                                                                  Email:

Email:                                                                                SBN:
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Divorce

Date order or judgment signed: December 9,2014                                Type of judgment:     Bench Trial
Date notice of appeal filed in trial court:   June 8, 2015
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order:     DYes         fZl No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             DYes         fZl   No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):               DYes       DNo

Permissive? (See TRAP 28.3):                    DYes        fZl   No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                        DYes        fZl   No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:              DYes       fZl   No
If yes, please specify statutory or other basis for such status:


Docs this case involve an amount under $1 OO,OOO?            fZl Yes D       No
Judgment or order disposes of all parties and issues:        fZl Yes D       No

Appeal from final judgment:                                  fZl Yes D       No
Docs the appeal involve the constitutionality       or the validity of a statute, rule, or ordinance?       D       Yes ~No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                DYes       fZl No                  If yes, date filed:

Motion to Modify Judgment:           DYes       fZl No                  If yes, date filed:
Request for Findings of Fact         DYes       fZl No                  If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                     DYes       fZl   No                If yes, date filed:

Motion under TRCP 306a:
                                     DYes       fZl   No                If yes, date filed:

Other:                               DYes       fZl No
If other, please specify:

VII.     Indigency Of Party: (Attach file-stamped copy of affidavit, and extension                motion if filed.)

Affidavit filed in trial court:      DYes       D     No               If yes, date filed: February 8, 2014

Contest filed in trial court:        DYes       fZl No                 If yes, date filed:

Date ruling on contest due:


Ruling on contest:     D Sustained       D Overruled                   Date of ruling:
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?           DYes     ISI No
If yes, please attach a copy of the petition.




Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     254th Judicial District Court                             Clerk's Record:

County:   Dallas
                                                                     Trial COlu1 Clerk:         ISI District   D County
Trial Court Docket Number (Cause No.): DF-14-02268-R                 Was clerk's record requested?             ISI Yes    D No

                                                                      If yes, date requested:      June 8, 2015
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:         Craig                                            Were payment arrangements made with clerk?
Middle Name:                                                                                                        lSlYes DNo   DIndigent
Last Name:          Smith
                                                                      (Note: No request required under TRAP 34.S(a),(b»
Suffix:

Address I:           192nd Judicial District Court

Address 2 :          600 Commerce St., Box 740

City:                Dallas
State:    Texas                        Zip + 4: 75202
Telephone:        214-653-7709             ext.

Fax:
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?           ISIYes D     No
Was reporter's record requested?        lSlYes D No

Was there a reporter's record electronically recorded?    DYes   1Sl No

If yes, date requested: June 8, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? lSlYes D No Dlndigent
[XJ   Court Reporter                        D Court Recorder
[XJ   Official                              D Substitute



First Name:          Tenesa
Middle Name:         J.

Last Name:           Shaw
Suffix:

Address I:           192nd Judicial District Court
Address 2:           600 Commerce St., 7th Floor

City:                Dallas

State:     Texas                        Zip,4:       75202
Telephone:         214-653-7766            ext.
Fax:
Email:     Tenesa.Shaw@dallascounty.org

X. Supersedeas Bond

Supersedeas bond filed: DYes         [XJ   No     If yes, date filed:

Will file: DYes           [XJ   No



XI. Extraordinary         Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?          0   Yes   [XJ No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation            (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation'?
                                                        [XJ   Yes D No

Ifno, please specify:
Has the case been through an ADR procedure?             DYes      [XJ   No

If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?            D Pre-Trial       D Post-Trial   D Other

If other, please specify:

Type of case? Divorce
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
No evidence to support the relief granted except divorce; amount of current child support, cash medical support and judgment for arrears


Ilow was the case disposed of?         Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. $35,655.11 child support arrearage

[fmoney judgment, what was the amount') Actual damages:

Punitive (or similar) damages:
Attorney's fees (trial):

Attorney's fees (appellate):

Other:

If other, please specify:




Will you challenge this Court's jurisdiction?      DYes       ~       '0

Docs judgment have language that one or more parties "take nothing"?              D Yes     ~   No

Docs judgment have a Mother Hubbard clause'! ~Yes             0    No

Other basis for finality')
Rate the complexity of the case (use I [or least and 5   for 1110St   complex):    ~    1   0   2   0      3   D 4 D5
Please make my answer to the preceding questions known to other parties in this case.                   ~ Yes    D   No

Can the parties agree on an appellate mediator?    0 Ycs      ~    No

If yes, please give name, address, telephone, fax and cmail address:
Name                             Address                          Telephone                          Fax                  Email


Languages other than English in which the mediator should be proficient:

Name ofperson     filing out mediation section of docketing statement:        Melanie H. Bugbee




XIII. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court. docket number, and style.

Docket Number:                                                                         Trial Court:

  Style:

     Vs.
XIV. Pro Bono Program:      (Complete    section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Conunittee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              0 Yes ~ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?   0 Yes 0 No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit ofIndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            0 Yes 0 No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.go.YL!2overty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 0 Yes 0 No
If yes, please attach an Affidavit ofIndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-.:::ill2p.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, ifknown (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:               June '19, 2015




Printed Name: Melanie H. Bugbee                                                           State Bar No.:      03317200



Electronic Signature:   Melanie H. Bugbee
    (Optional)
XVI. Certificate of Service

The undersigned counsel certifies that tills docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on June19,201S




Signature of counsel (or pro se party)                                     Electronic Signature: Melanie H. Bugbee
                                                                                  (Optional)

                                                                           State BarNo.:       03317200
Person Served
Certificate of Service Requirements (TRAP 9.S(e)): A certificate of service must be signed by the person who made the service and must
state:
                            (1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      June 19, 201S

Manner Served: Certified Mail

First Name:       Brenda

Middle Name:      Joyce

Last Name:        W aldon- Rbynes
Suffix:

Law Finn Name:

Address 1:        3901 Winter Park
Address 2:

City:             Balch Springs

State     Texas                          Zip+4:   7S180

 Telephone:       972=803-1728       ext.

Fax:

Email:

If Attorney, Representing Party's Name:

Please enter the following for each person served:
Date Served:      June 19,2015

Manner Served: Email

First Name:       Electra

Middle Name:

Last Name:        Watson
Suffix:

Law Firm Name: CSU 406 - Dallas SW

Address 1:        400 S. Zang
Address 2:        Ste.l100

City:             Dallas

State     Texas                      Zip+4:    75208

 Telephone:       214-330-4591       ext.

Fax:      214-467-6049

Emai1:    Electra.Watson@texasattorneygeneral.gov

If Attorney, Representing Party's Name: Attorney General, Child Support Division

Please enter the following for each person served:


Date Served:      June 19,2015

Manner Served: Email

First Name:       Maurice

Middle Name:

Last Name:        Aguilar
Suffix:

Law Firm Name: CSU 409 - Dallas SE

Address 1:        400 S. Zang
Address 2:        Ste.400

City:             Dallas

State     Texas                      Zip+4:    75208

 Telephone:       214-941-7086       ext.

Fax:      214-946-9968

Email:    Maurice.Aguilar@texasattorneygeneral.gov

If Attorney, Representing Party's Name: Attorney General, Child Support Division
                                                                                                         FILED
                                                                                             DALLAS COUNTY
                                                                                          2/8/2014130:44   AM
                                                                                          GARY FITZSIMMONS
                                DF-14-02268                                                    DISTRICT CLERK




                                                           iN lTfE DISTRICT COURT

                                                      R-254TH
                                        §




COUNTY OF




                                                           swom.rm

                                              inctucing any gCiVc:rnrw;nl entitlement,

                                                                              1 .~   r-
                                                    amount and source        ad 01


other mcome,      a statement                                          my number of

dependents. mv




                 TOT